Exhibit 10.1
 
Biovest International, Inc.
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 1st
day of  December, 2013, by and between Biovest International, Inc. (the
“Company”) and  Robert Farrell (“Employee”).
 
R E C I T A L S:
 
WHEREAS, the Company is a biopharmaceutical company that develops, manufactures
and markets cell culture systems, including developing and marketing associated
instruments and  is engaged in the commercialization of a personalized biologic
cancer vaccine for treatment of non-Hodgkins lymphoma (the “Business”);
 
WHEREAS, the Company wishes to enter into this Employment Agreement with
Employee, to set forth and govern the terms, conditions and duties of employment
of Employee with the Company; and
 
WHEREAS, the Company and the Employee are desirous of setting forth in this
definitive Employment Agreement their respective rights and obligations with
respect to Employee’s employment with the Company.
 
NOW, THEREFORE, in consideration of the mutual promises in this Agreement and
for additional good and valuable consideration, the receipt and sufficiency of
which is acknowledged by the parties hereto, the Company and the Employee agree
as follows:
 
1. Employment and Term. On the terms and subject to the conditions of this
Agreement, the Company agrees to employ the Employee and the Employee accepts
such employment. This Agreement shall commence on  December 1, 2013  (the
“Commencement Date”) and shall continue in effect for a period of  one year from
the date hereof. This Agreement shall terminate at the end of said one year
period (the “Termination Date”) unless extended by mutual written agreement or
earlier terminated pursuant to Paragraph 4 below.
 
2. Duties. Beginning on the Commencement Date, Employee will be employed by the
Company to perform the duties, as specified from time to time by the Board of
Directors and set forth on Exhibit “A” which is attached hereto, incorporated
herein and made a part hereof (“Duties”).
 
3. Compensation. During the Term of this Agreement, as compensation for Employee
performing the Duties, the Company shall pay Employee the compensation, as set
forth on Exhibit “B” which is attached hereto, incorporated herein and made a
part hereof (“Compensation”).
 
4. Termination of Employment. Either Employee or Employer may terminate this
Agreement upon 30 days’ written notice. In the event of termination by Employer,
Termination Payments shall be made as herein provided. The Termination Payment
to be paid by Employer shall be in an amount equal to one-half of Employee’s
Base Salary as provided in Exhibit B hereto. (the “Termination Payment Term”).
The termination payment shall be paid in cash in monthly increments over the
remaining time of the term of employment. Notwithstanding the foregoing, in the
event that the termination of employment is “for cause”, including without
limitation for criminal conduct, violation of the Company’s Code of Conduct, or
violation of the Insider Trading Policy, then the Termination Payment shall not
be made and Employee shall be paid only through the date of termination.


5. Non-Competition. Simultaneously with his execution of this Agreement.
Employee shall execute a Covenant Not to Compete Agreement with the Company, as
set forth on Exhibit “C” which is attached hereto, incorporated herein and made
a part hereof.
 
6. Confidentiality/Assignment of Inventions. Simultaneously with the execution
of this Agreement, Employee shall execute a Confidentiality/Invention Assignment
Agreement with the Company, both of which shall be in the form as set forth on
Exhibit “D” which is attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, delivered via electronic mail or mailed by
certified mail, return receipt required, to the recipient at the address
indicated below:
 
To the Company:
 
To the Employee:
   
Biovest International, Inc.
 
Robert Farrell
8500 Evergreen Boulevard NW
Coon Rapids MN 55433
Attn: CEO
 
41 Thunderbird Drive
Novato, CA 94949
 

 
or such other addresses or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.
 
8. Severability. In the event that any provision of this Agreement shall be held
to be unreasonable, invalid, or unenforceable for any reason whatsoever, the
parties agree that: (i) such invalidity or unenforceability shall not affect any
other provision of this Agreement and the remaining covenants, restrictions, and
provisions hereof shall remain in full force and effect; and (ii) any court of
competent jurisdiction may so modify the objectionable provision as to make it
valid, reasonable, and enforceable, and such provision, as so modified, shall be
valid and binding as though the invalid, unreasonable, or unenforceable portion
thereof had not been included therein.
 
9. Complete Agreement. This Agreement contains the entire agreement of the
parties and supersedes and preempts any prior understandings, agreements or
representations between Employee and the Company regarding the employment of
Employee.
 
10. Counterparts. This Agreement may be simultaneously executed in two
counterparts, each of which shall be an original, and all of which shall
constitute but one and the same instrument.
 
11. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.
 
12. Attorney’s Fees. In the event that either party to this Agreement shall be
forced to retain the services of any attorney to enforce any of the provisions
hereof, then the prevailing party in any ensuing litigation shall be entitled to
recover from the non-prevailing party the prevailing party’s reasonable
attorney’s fees, court costs or other expenses of litigation, whether incurred
at trial or upon appeal.
 
13. Indemnification. Company shall indemnify and hold Employee harmless from all
claims, actions, losses or damages, including but not limited to attorney’s fees
arising directly or indirectly from or relating to Employee’s actions or
services hereunder including but not limited to Employee’s actions or services
as an attorney.
 
14. Amendments/Waivers. This Agreement may only be modified, amended, or waived
by a writing duly authorized and executed by all parties.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
 

   
THE COMPANY:
Biovest International. Inc.
         
EMPLOYEE:
         
By:
 
 /s/ Carlos F. Santos
         
/s/ Robert Farrell
             
Its
 
CEO
         
 

 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
Exhibit “A”
 
Employment Agreement
between
Biovest International, Inc.
And
Robert Farrell
 
 
In accordance with Paragraph 2. Employee shall perform the following duties:
 
The duties of Chief Financial Officer and such other or additional duties as may
be assigned from time to time by the CEO or the Board of Directors.
 


Exhibit “B”
 
Employment Agreement
between
Biovest International, Inc.
and
Robert Farrell
 
In accordance with Paragraph 3. Employee shall be paid the following
Compensation which shall he paid as set forth below:
 
1. $250,000  annual Base Salary, payable bi-weekly (the “Base Salary”): Base
Salary may be adjusted from time to time, in accordance with other employees or
executives, in the discretion of the Company’s Board of Directors and/or  the
Compensation Committee thereof.
 
2. Employee shall be entitled to a Bonus in the amount equal to 50 % of
Employee’s Base Salary upon the closing of any debt or equity financing(s)
resulting in aggregate gross proceeds to the Company in an amount equal to or
greater than $5 million.  In addition, Employee shall be considered for Bonus
from time to time in the normal course as determined in the discretion of the
Biovest Board of Directors and the Compensation Committee of the Board, based on
revenue, budget and profitability targets as established from time to time by
the Board of Directors.
 
3. Option to purchase 750,000 shares of Common Stock of the Company (the
“Options”). The exercise price for the Options will be $1.00 per share, provided
that, if by December 31, 2015, all or substantially all of the assets of Biovest
are sold or BiovaxID™ is sold, the exercise price will be reduced to $0.64 per
share.  The Options will vest one-third on the one-year anniversary of the grant
date, one-third on the two-year anniversary of the grant date, and the remaining
one-third upon the three-year anniversary of the grant date.  The Options shall
have a six-year term. Upon the sale of the vaccine business, instruments
business or substantially all of the assets of Biovest, any unvested portion of
the Options shall fully vest. 


4. Commencing on January 1, 2014 and for a period of six (6) months, a housing
and relocation allowance of $2,500.00  monthly, payable on the first day of each
of six consecutive months. This allowance is subject to all applicable payroll
taxes.
 
5. Travel expenses and reimbursement of normal business expenses, in accordance
with Company policy.
 
6. Participation in Company’s vacation, benefit and health plans otherwise
available to employees of the Company.
   
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”
Employment Agreement
between
Biovest International, Inc.
And
Robert Farrell






Biovest International, Inc.
 
Covenant Not to Compete
 
This Covenant Not to Compete is made and entered into by and between Biovest
International, Inc (hereinafter referred to as the “Company”), and Robert
Farrell  (hereinafter referred to as the “Second Party”).
 
R E C I T A L S:
 
WHEREAS, Company is a biopharmaceutical company that develops, manufactures and
markets cell culture systems, including developing and marketing associated
instruments and  is engaged in the commercialization of a personalized biologic
cancer vaccine for treatment of non-Hodgkins lymphoma (the “Business”);
 
WHEREAS, Second Party has executed an Employment Agreement with the Company:
 
WHEREAS, Second Party acknowledges that the Company’s Business activities extend
throughout the United Stales and around the world;
 
WHEREAS, Second Party acknowledges that through such employment he has and/or
may acquire a special knowledge of the Company’s Business; and the clients,
accounts, business lists, prospects, records, corporate policies, operational
methods and techniques and other useful information and trade secrets of the
Company (hereinafter all collectively referred to and defined as “Confidential
Information”);
 
WHEREAS, Second Party acknowledges that the Company’s legitimate business
interests include the Confidential Information and the Company’s customer
goodwill (hereinafter referred to and defined as the “Company’s Legitimate
Business Interests”) and that the Company’s Legitimate Business Interests would
be harmed if Second Party engaged in competitive activities with the Company
anywhere in the world; and
 
WHEREAS, the Company and Second Party, pursuant to the provisions of this
Agreement, wish to enter into an agreement as embodied herein whereby Second
Party will refrain from owning, managing, or in any manner or capacity working
in a Business that is similar to or competitive with the Business and from
soliciting customers of the Company and employees of the Company for competitive
purposes as defined herein during Second Party’s employment with the Company and
during the period of one year after Second Party’s cessation of employment with
the Company in the geographical location of anywhere in the world.
 
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties herein contained, and for additional good and
valuable consideration the receipt and sufficiency of which is acknowledged by
the parties, including, but not limited to, the Second Party’s employment with
the Company and the continuation of the Second Party’s employment with the
Company, the parties mutually agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1. Confirmation of Recitals - The foregoing recitals are true and correct and
are hereby ratified and confirmed by the parties and made an integral part of
this Agreement; as such, the recitals shall be used in any construction of this
Agreement, especially as it relates to the intent of the parties.
 
2. Definition of Competition – For purposes of this Agreement “Competitive
Activity” shall mean the development,  manufacture, marketing or other
commercialization of a personalized biologic cancer vaccine for treatment of
B-cell cancers.
 
3. Non-Compete - The Second Party will not do, or intend to do, any of the
following, either directly or indirectly, during Second Party’s employment with
the Company and during the period of one (1) year after Second Party’s cessation
of employment with the Company, anywhere in the world:
 
a. Own, manage, operate, control, consult for, be an officer or director of,
work for, or be employed in any capacity by any company or any other business,
entity, agency or organization which manufactures, markets or commercializes in
any manner a personalized biologic cancer vaccine for treatment of B-cell
cancers; or
 
b. Solicit prior or current customers of the Company for any purpose in
competition (as defined herein) with the Company; or
 
c. Solicit any then current employees employed by the Company without the
Company’s consent.
 
The Second Party and Company agree that the phrase “Second Party’s cessation of
employment with the Company” as used in this Agreement, refers to any separation
of Second Party from his employment at the Company either voluntarily or
involuntarily, either with cause or without cause, or whether the separation is
at the behest of the Company or the Second Party (hereinafter referred to and
defined as “Second Party’s Cessation of Employment”).
 
4. Injunction and Damages - Second Party agrees that this Agreement is
important, material, confidential, and gravely affects the effective and
successful conduct of the Business of the Company, and it effects its reputation
and good will and is necessary to protect the Company’s legitimate Business
interests. Second Party recognizes and agrees that the Company will suffer
irreparable injury in the event of Second Party’s breach of any covenant or
agreement contained herein and cannot be compensated by monetary damages alone,
and Second Party therefore agrees that the Company, in addition to and without
limiting any other remedies or rights that it may have, either under this
Agreement or otherwise, shall have the right to obtain injunctive relief, both
temporary and permanent, against the Second Party from any court of competent
jurisdiction. Second Party further agrees that in the event of Second Party’s
breach of any covenant or agreement contained herein, the Company, in addition
to its right to obtain injunctive relief, shall further be entitled to seek
damages, including, but not limited to, compensatory, incidental, consequential,
exemplary, and lost profits damages. Second Party agrees to pay the Company’s
reasonable attorney’s fees and costs for enforcement of this Agreement, if the
Second Party breaches this Agreement.
 
5. Miscellaneous - Wherever used in this Agreement, the phrase “directly or
indirectly” includes, but is not limited to Second Party acting through Second
Party’s wife, children,  parents, brothers, sisters, or any other relatives,
friends, trustees, agents, associates or entities with which Second Party is
affiliated with in any capacity. The Company may waive a provision of this
Agreement only in a writing signed by a representative of the Board of Directors
of the Company and specifically stating what is waived. The rights of the
Company under this Agreement may be assigned; however, the covenants,
warranties, and obligations of the Second Party cannot be assigned without the
prior written approval of the Company. The title of this Agreement and the
paragraph headings of this Agreement are not substantive parts of this Agreement
and shall not limit or restrict this Agreement in any way. This Agreement
survives after the Second Party’s Cessation of Employment. No change, addition,
deletion, or amendment of this Agreement shall be valid or binding upon Second
Party or the Company unless in writing and signed by Second Party and the
Company. In the event a court of competent jurisdiction determines any covenant
set forth herein to be too broad to be enforceable or determines this Agreement
to be unreasonable, then said court may reduce the geographical area and/or the
length of time provisions herein, in order to make this Agreement enforceable
and reasonable. In construing this Agreement, neither of the parties hereto
shall have any term or provision construed against such party solely by reason
of such party having drafted same as each provision of this Agreement is deemed
by the parties to have been jointly drafted by the Company and Second Party.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Supersedes Prior Agreement - This Covenant Not to Compete shall commence upon
the date hereof. This Agreement shall, upon its commencement, supersede any
prior Covenants Not to Compete between Second Party and the Company.
 
7. Second Party Acknowledgment - The Second Party acknowledges that he has
voluntarily and knowingly entered into this Agreement and that this Agreement
encompasses the full and complete agreement between the parties with respect to
the matters set forth herein.
 
Executed on this 1st day of December 2013.
 
BIOVEST INTERNATIONAL, INC.
         
SECOND PARTY
         
By:
             
/s/
             
Its
 
CEO
         
 

 






EXHIBIT “D”
Employment Agreement
between
Biovest International, Inc.
And
Robert Farrell




BIOVEST INTERNATIONAL, INC.
 
EMPLOYEE INVENTIONS AGREEMENT
 
This Employee Inventions Agreement (the “Agreement”) is made this 1st day of
December, 2013 by and between Robert Farrell (“Employee”) and Biovest
International, Inc. (“Employer”).


Employee is, or expects to become, employed by Employer or one or more of
Employer’s affiliates, subsidiaries, or related entities (such affiliates,
subsidiaries, or related entities, whether now or hereafter existing, together
with Employer, are referred to herein, collectively, as the “Company”).


In consideration of, and as part of the terms of, the employment or continued
employment of Employee by the  Employer, and other good and valuable
consideration, receipt of which Employee hereby acknowledges, Employee agrees,
as follows:


1. Definitions. Capitalized terms used herein have the respective meanings
assigned in Exhibit A annexed hereto.
 
2. Assignment.  Employee hereby irrevocably and unconditionally assigns, and
agrees to assign, to Biovest International, Inc., its successors, assigns, or
designee(s), the entire right, title and interest of Employee, including without
limitation, all IP Rights in and to all Company Developments Created by
Employee, solely or jointly, during the term of Employee’s employment with
Company. Such assignment shall be effective upon Creation. Employee acknowledges
that all copyrightable materials developed or produced by Employee within the
scope of Employee’s employment by the Company also constitute works made for
hire, as that term is defined in the United States Copyright Act of 17 U.S.C.
§101, and for avoidance of doubt, hereby assigns to Biovest International, Inc.,
its successors, assigns, or designee(s), the entire right, title and interest of
Employee all copyright rights with respect thereto. Employee shall bear the
burden to prove that any Development did not arise out of an Included Activity.
Employee hereby waives in favor of Company any and all artist’s or moral rights
(including without limitation, all rights of integrity and attribution) he/she
may have pursuant to any state or federal laws of the United States in respect
of any Company Development and all similar rights under the laws of all other
jurisdictions.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Disclosure and Cooperation.
 
(a) Disclosure of Information. Employee agrees to disclose exclusively to the
Company all information pertaining to any Company Developments, in order to
permit the Company to enjoy rights to which it may be entitled to under this
Agreement. Employee will communicate promptly in writing to the person to whom
Employee reports at the Company, with a copy to the legal department of Biovest
International, Inc., disclosing, in such form as the Company may reasonably
request, all information pertaining to any Company Developments. Employee will
not, without prior written consent of the Company, divulge, disclose, or
communicate any information pertaining to any Company Developments to any third
person, partnership, joint venture, company, corporation or other organization.


(b) Maintenance of Records. Employee will keep and maintain adequate and current
written records of all Company Developments arising from any Included Activity
in which Employee participates (in the form of notes, sketches, drawings, data
(e.g., in the form of tables, charts, and graphs) and as may be specified by the
Company), which records shall be available to and remain the sole property of
Company at all times.


(c) Execution of Documents. Upon request by the Company, Employee will assist
the Company or its designee (at the Company’s expense) during and at any time
subsequent to Employee’s performance of services for the Company, in every
reasonable way to develop, preserve, or extend the Company’s rights relating to
any Company Developments and to permit the Company or its designee to file and
prosecute patent applications and, as to copyrightable material, to obtain
copyright registrations thereof. Such assistance includes Employee’s execution
and delivery to the Company or its designee such formal transfers and
assignments and such other papers and documents, giving such testimony, and
otherwise
performing such lawful acts, as may be deemed necessary or required of Employee
by the Company or its designee. Employee hereby appoints the Company as
Employee’s attorney-in-fact to execute on Employee’s behalf any assignments or
other documents deemed necessary by the Company to protect or perfect its rights
to any Creations. The Employee’s obligations to the Company under the provisions
of Paragraph 3(c) shall survive termination of employment with the Employer.


4. Excluded Developments. It is understood that all Developments which Employee
made prior to employment with the Company are excluded from the scope of this
Agreement. To preclude any possible uncertainty, Employee has set forth on
Exhibit B attached hereto a complete list of all such prior Developments
(“Excluded Developments”), including numbers of all patents and patent
applications, and a brief description of all unpatented Developments which are
not the property of another party (including, without limitation, a current or
previous contracting party). Employee represents (i) that the list is complete,
(ii) if no items are included on Exhibit B, Employee has no such prior
Developments, and (iii) Excluded Developments shall only consist of those items
specifically listed on Exhibit B.
 
As to any Development (other than a Company Development) in which Employee has
an interest at any time prior to or during Employee’s employment with the
Employer, including without limitation, any Excluded Development, any
Development not arising from an Included Activity or any Development in which
Employee otherwise acquires an interest (a “Separate Development”), prior to (a)
using such Separate Development in any way in the course of Employee’s
employment with the Company or (b) disclosing the Separate Development to any
employee, contractor, customer or agent of the Company, Employee shall inform
the Company in writing of Employee’s intention to so use or disclose the
Separate Development (the “Separate Development Notice”) and shall not so use or
disclose the Separate Development unless the Company consents in writing to such
use or disclosure.  Employee hereby grants to the Company an exclusive,
royalty-free, irrevocable, worldwide right and license to exercise any and all
rights (including without limitation to make, have made, use, sell, offer to
sell, import, reproduce, modify, create derivative versions of, distribute,
publicly display and publicly perform such Separate Development and to
sublicense such rights to others) with respect to any Separate Development that
Employee so uses or discloses, irrespective of whether such use or disclosure is
in accordance with or in breach of this notice requirement, unless and only to
the extent the Separate Development Notice expressly makes reference to this
Section of this Agreement and specifies the license restrictions or royalties
required and the Company agrees in writing to such restrictions or royalties.
 
 
 

--------------------------------------------------------------------------------

 


5. Other Obligations. Employee acknowledges that the Company from time to time
may have agreements with other persons or with the U.S. Government, or agencies
thereof, which impose obligations or restrictions on the Company regarding
inventions made during the course of work there under or regarding the
confidential nature of such work. Employee will be bound by all such obligations
and restrictions and will take all action necessary to discharge the obligations
of the Company there under. Employee warrants and represents to the Company that
he/she is not subject to any agreement or policy inconsistent with this
Agreement.
 
6. Trade Secrets of Others. Employee represents that Employee’s performance of
all the terms of this Agreement and as a consultant or employee to the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Employee in confidence or in trust,
and Employee will not disclose to the Company, or induce the Company to use, any
confidential or proprietary information or material belonging to any other
person or entity. Employee will not enter into any agreement, either written or
oral, in conflict herewith.
 
7. Injunctive Relief and Damages. Employee acknowledges that any breach or
attempted breach by Employee of this Agreement or any provision hereof shall
cause the Company irreparable harm for which any adequate monetary remedy does
not exist. Accordingly, in the event of any such breach or threatened breach, in
addition to all other remedies which may be available to it (including monetary
damages), the Company shall be entitled to obtain injunctive relief, without the
necessity of posting a bond or other surety, restraining such breach or
threatened breach. Employee agrees to pay the Company’s reasonable attorney’s
fees and costs for enforcement of this Agreement, if the Employee breaches this
Agreement.
  
8. Term. This Agreement shall commence simultaneously with the commencement of
Employee’s Employment Agreement with the Employer and shall continue for the
term of the Employment Agreement.


9. Rights Conferred. Nothing contained in this Agreement shall be construed as
giving Employee any legal or equitable rights against the Company or any
subsidiary or affiliated entity or any director, officer, employee, or agent
thereof except for such rights as are expressly provided herein. Nothing
contained in this Agreement shall be construed (i) to alter the at-will nature
of the employment relationship between the Employer and Employee, (ii) as a
contract for continuing employment or to confer on Employee any right of
continued employment for a particular term of time, (iii) to obligate the
Employer to continue Employee’s employment, or (iv) to require cause, notice or
warning for the termination of the employment relationship.


10.  Captions.  The captions of sections or subsections of this Agreement are
for reference only and shall not affect the interpretation or construction of
this Agreement.


11. Severability. In the event that any paragraph or provision of this Agreement
shall be held to be illegal or unenforceable, and the entire Agreement shall not
fail on account thereof, but shall otherwise remain in full force and effect,
and such paragraph or provision shall be enforced to the maximum extent
permissible.
 
12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors, and
permitted assigns.  This Agreement may be assigned, with or without consent of
Employee, by Employer to any person, partnership, corporation or other entity,
including without limitation, any person, partnership, corporation or other
entity which succeeds to the business of the Employer or which has purchased
assets of the Employer.  Employee may not assign Employee’s rights or delegate
Employee’s obligations under this Agreement and any such attempted assignment or
delegation shall be void and of no effect.  Nothing in this Agreement is
intended to or shall confer any rights or remedies on any third party other than
the Employee, the Company, and their respective heirs, successors and permitted
assigns.  This Agreement shall survive any and all changes in Employee’s
employment with the Employer.
 
 
 

--------------------------------------------------------------------------------

 


13. Intended Third Party Beneficiary. For avoidance of doubt, each affiliate,
subsidiary, or related entity comprising Company is hereby named and recognized
as an intended third party beneficiary of this Agreement with the right to
directly enforce its terms.


14. Governing Law & Jurisdiction. This Agreement shall be governed by the laws
of the State of Minnesota except for any conflicts of law rules thereof which
might direct the application of the substantive laws of another state. Any
dispute concerning or action to enforce this Agreement shall be brought in
Hennepin County, Minnesota.  Employee expressly consents to and agrees to
subject himself/herself to the jurisdiction of the courts in Minnesota, federal
or state, for purposes of determining any and all rights or obligations under
this Agreement.


15. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be deemed an original and both of which shall together constitute
one agreement.


16. Entire Agreement; Amendment; Waiver. This Agreement sets forth the sole and
entire agreement and understanding between the parties hereto with respect to
the specific matters contemplated and addressed hereby.  No prior agreement,
whether written or oral, shall be construed to change or affect the operation of
this Agreement in accordance with its terms, and any provision of any such prior
agreement which conflicts with or contradicts any provision of this Agreement is
hereby revoked and superseded. This Agreement may be amended only by a written
instrument executed both by Employee and by an executive officer of the Employer
(other than Employee if Employee is an executive officer). No consent to or
waiver of any breach, default or violation in the performance of any obligation
of Employee hereunder, and no failure by the Employer to complain of any such
breach, default or violation, shall be effective unless it is in writing and
executed by an executive officer of the Employer (other than Employee if
Employee is an executive officer).  No such consent, waiver or failure to
complain shall be deemed to be a consent to or waiver of any other breach,
default or violation of either the same or any other obligation of Employee
hereunder, whether occurring prior to or after such consent, waiver or failure
to complain.


17.  Acknowledgment.  Employee acknowledges that this Agreement is a condition
of Employee’s employment with the Employer, and that Employee has had a full and
adequate opportunity to read, understand and discuss with Employee’s advisors,
the terms and conditions contained in this Agreement prior to signing hereunder.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 


EXECUTED on the date first written above:


EMPLOYEE:
             
Accepted and Agreed:
     
EMPLOYER:
         
By:  
   
Name: Carlos Santos, Ph.D.
 
Title: Chief Executive Officer
 
Company: Biovest International, Inc.
 

 
EXHIBIT A to Inventions Agreement
 


 
Definitions
 
When used as capitalized terms in the Agreement to which this Exhibit is
annexed, the following terms shall have the respective meanings set forth below:
   
“Company” has the meaning assigned in the Preamble.


“Company Development” means any Development that arises out of any Included
Activity.


“Create” (“Creation”) means make, discover, invent, author, create, develop,
originate, conceive or reduce to practice; provided that a Development need not
be reduced to practice to qualify hereunder.


“Development” means any idea, discovery, improvement, invention (including
without limitation any discovery of new technology and any improvement to
existing technology), Confidential Information, know-how, innovation, writing,
work of authorship, compilation and other development or improvement, whether or
not patented or patentable, copyrightable, or reduced to practice or writing.


“Employee” has the meaning assigned in the Preamble.


“Employer” has the meaning assigned in the Preamble.


“Excluded Developments” has the meaning assigned in Section 4.


“Included Activity” means at the relevant time of determination, any activity
conducted by, for or under the direction of the Company, whether or not
conducted at the Company’s facilities, during working hours or using the
Company’s resources, or which relates directly or indirectly to (a) the business
of the Company as then operated or under consideration or development or (b) any
method, program, computer software, apparatus, design, plan, model,
specification, formulation, technique, product, process (including, without
limitation, any business processes and any operational processes) or device,
then purchased, sold, leased, used or under consideration or development by the
Company.


“IP Rights” means all rights of every nature relating to intellectual property,
including without limitation all (i) United States and foreign patents and
patent applications now or hereafter filed (including continuations,
continuations-in-part, divisionals, reissues, reexaminations and foreign
counterparts thereof), and all rights with respect thereto; (ii) industrial
design rights; (iii) rights in confidential information (including without
limitation Confidential Information as defined in the Confidentiality Agreement
executed by on or about the date hereof), proprietary information, and/or trade
secret rights, and any other financial, business, marketing, operations,
scientific, technical, economic and engineering information relating to the
Company; (iv) United States and foreign semiconductor mask work rights and
registrations for such rights; (v) copyrights and renewals thereof and other
rights relating to literary or artistic works and data compilations, including
without limitation author’s and moral rights and rights of publicity and privacy
with respect to such works or compilations; and (vi) trademark and trade dress
rights.
 
 
 

--------------------------------------------------------------------------------

 


“Separate Development” has the meaning assigned in Section 4.


“Separate Development Notice” has the meaning assigned in Section 4.


 
EXHIBIT B to Inventions Agreement
 
PRIOR DEVELOPMENTS
 
BIOVEST INTERNATIONAL, INC. (the “Company”)
 
The following is a complete list of all Developments, patented or unpatented,
that have been made or conceived or first reduced to practice by the undersigned
alone or jointly with others prior to the time the Employer and the undersigned
first began employment with the Employer that comprise the Excluded
Developments. The undersigned desires to remove the Developments listed, if any,
from the operation of the foregoing Agreement.
 


NONE, except the following, if any:

                               






 
¨
Additional sheet(s) attached.

 
 


EXECUTED on this _____ day of ________, 20___.
      

EMPLOYEE:



         
Name:   
   



 
 

--------------------------------------------------------------------------------

 
 
BIOVEST INTERNATIONAL, INC.
CONFIDENTIALITY AGREEMENT
 
THIS CONFIDENTIALITY AGREEMENT is made and entered into this 1st day of
December, 2013 by and between Robert Farrell (“Employee”) and Biovest
International, Inc. (“Employer”).
 
In consideration of the opportunity of the Employee to receive and/or review
certain proprietary materials of the Company in connection with the Employee’s
employment with the Company (the “Employment Relationship”), and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:
 
1. CONFIDENTIALITY. The parties hereby acknowledge that in connection with
discussions relating to the Employment Relationship, the Employee will likely
acquire, or may assimilate, or have access to, certain information from the
Company, its employees, its suppliers or customers, its agents or consultants,
or others, that relates to the present or potential businesses, products or
services of the Company, as well as any other information as may be designated
by the Company as confidential or that a reasonable person would understand from
the circumstances of the disclosure to be confidential (“Confidential
Information”). For avoidance of doubt, such Confidential Information includes,
without limitation, all forms and types of financial, business, marketing,
operations, scientific, technical, economic and engineering information, whether
tangible or intangible, including without limitation, patterns, plans,
compilations, devices, formulas, designs, prototypes, methods, techniques,
processes, procedures, programs, codes, know-how, computer software, databases,
product names or marks, marketing materials or programs, plans, specifications,
shop-practices, patient information, customer lists, supplier lists, engineering
and manufacturing information, price lists, costing information, employee and
consulting relationship information, accounting and financial data, profit
margin, marketing and sales data, strategic plans, trade secrets and all other
proprietary information, irrespective of the medium in which such information is
memorialized or communicated. The Employee agrees that both during and after the
evaluation by the parties of entering into a Employment Relationship, and
regardless of whether any such Employment Relationship is actually consummated,
the Employee will not, without prior written consent of the Company, in any
fashion, form or manner, either intentionally or otherwise, or directly or
indirectly, divulge, disclose or communicate any of the Confidential Information
to any third person, partnership, joint venture, company, corporation or other
organization or use such Confidential Information for any purpose other than in
connection with evaluating the Employment Relationship, nor shall the Employee
so divulge, disclose or communicate any other information of any kind, nature or
description concerning any matters affecting or relating to the business of the
Company, without regard to whether any or all of the foregoing matters would be
deemed confidential.  In addition, the Employee agrees that during the
Employment Relationship and thereafter, the Employee will not copy or use such
Confidential Information except as directed or approved by the Company.
 
2. EMPLOYEE’S ASSOCIATES. The Employee agrees to use all reasonable means to
ensure that any such Confidential Information will not be used or disclosed by
any other party, including partners, associates, affiliates, employees or agents
of the Employee to the detriment of the Company, or to the advantage of any
third party, partnership, joint venture company, corporation or other
organization.
 
3. DISCLOSURE TO THE COMPANY. If through any former employment the Employee
acquired any trade secrets or proprietary information, it is important that the
Employee not disclose or make use of this information in connection with the
Employee’s employment with the Company. The Employee’s acceptance of the
Company’s offer of employment will reaffirm the Employee’s acknowledgment that
the Employee will be able to perform his/her duties and responsibilities for the
Company without making use of or disclosing any such proprietary or trade secret
information.  If at any time the Employee feels that the performance of his/her
job duties for the Company would require the Employee to divulge or use trade
secrets or proprietary information, the Employee must refrain from any such use
and notify the Company immediately.
 
 
 

--------------------------------------------------------------------------------

 
 
4. DELIVERY OF MATERIALS TO THE COMPANY. Upon termination of the discussions
relating to the Employment Relationship or the Employment relationship, the
Employee agrees that the Employee will deliver to the Company all books,
records, computer-readable media, computer algorithms products, formulas,
manuals, letters, notes, memoranda, notebooks, sketches, drawings, plans and all
other documents or materials of a confidential nature or otherwise relating to
the Company’ business, and also all copies of any of the foregoing, which are in
the Employee’s possession or under the Employee’s control.
 
5. TERM. This Agreement shall commence as of the date first above written and
shall continue in full force and effect thereafter for all time until the
parties agree in writing to the contrary.
 
6. REMEDIES. The Employee agrees that damages at law will be an insufficient
remedy to the Company if the Employee violates the terms of this Agreement and
that the Company would suffer irreparable damage as a result of such violation.
Accordingly, it is agreed that the Company shall be entitled, upon application
to a court of competent jurisdiction, to obtain injunctive relief to enforce the
provisions of this Agreement, which injunctive relief shall be in addition to
any other rights or remedies available to the Company.
 
7. MISCELLANEOUS. This Agreement shall be interpreted under the laws of the
State of Minnesota, with venue for any action to be in Hennepin County,
Minnesota. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid, but if any provision of
this Agreement shall be prohibited by or invalid under applicable law, such
provisions shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. The Employee’s obligations under this Agreement shall be
binding upon the Employee’s successors, assigns and other legal representatives.
This Agreement shall be construed equally with reference to both parties
regardless of which party may have been the draftsman. This Agreement may be
executed in multiple counterparts with each counterpart being deemed an
original, and altogether constituting one instrument and facsimile signatures
shall be deemed originals.




EXECUTED on the date first written above:
 
EMPLOYEE:
           
Accepted and Agreed:
 
Biovest International, Inc.
       
By:   
   
Name: Carlos Santos, Ph.D.
Title: Chief Executive Officer



 



--------------------------------------------------------------------------------